Exhibit DATED: May 25th, AMARIN CORPORATION, PLC ESTER NEUROSCIENCES LTD. MEDICA II MANAGEMENT L.P. (AS THE SELLERS’ REPRESENTATIVE) AMENDMENT AND WAIVER AGREEMENT Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. THIS AMENDMENT AND WAIVER AGREEMENT dated as of May 25th, 2009 (this “Agreement”) AMONG: (1) AMARIN CORPORATION, PLC, a public limited company incorporated under the laws of England and Wales (the “Buyer”); (2)ESTER NEUROSCIENCES LTD., an Israeli company (the “Company”); and (3) MEDICA II MANAGEMENT L.P., a Cayman Islands limited partnership, in its capacity as the Sellers’ Representative appointed pursuant to Section 13 of that certain Stock Purchase Agreement dated December 5, 2007 between Buyer, the Security Holders (each a “Seller” and collectively the “Sellers”) of the Company,the Company, and the Sellers' Representative. RECITALS: A. The Buyer, the Sellers,the Company and the Sellers' Representative entered into a Stock Purchase Agreement dated December 5, 2007, as subsequently amended by Amendment No. 1 (“Amendment No. 1”)to Stock Purchase Agreement dated April 7, 2008 (together the “SPA”). B. The Buyer is continuing various activities to conclude its auditing and reporting of the Phase IIa Clinical Study. C. The Buyer announced in September 2008 that following a change in strategic direction, the Buyer would seek partnerships for its CNS pipeline, including Monarsen in MG.At the date of this Agreement, the Buyer does not intend to conduct any new development work on Monarsen but intends to seek to enter into an agreement with a third party partner whereby such third party partner would conduct any such development work in the future. D. The parties hereto acknowledge that it is necessary to agree a number of amendments to, and waivers under, the SPA to reflect the circumstances described in Recitals C and E and to facilitate the Buyer’s intention to seek a future partnership for Monarsen in MG. E. The Buyer has agreed to make a settlement payment to the Sellers in the form of Buyer Ordinary Shares and to amend certain provisions of the SPA relating to the Escrow Fund in consideration of the Sellers’ Representative and each of the Sellers agreeing to the amendments and waivers referred to herein and to terminate and extinguish any obligations of the Buyer to pay the Milestone Ia Consideration to the Sellers pursuant to the SPA (all of the foregoing as set forth in detail under Section 2). F. The parties hereto have also agreed certain terms which supplement the SPA and which are also set forth in this Agreement. IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY ACKNOWLEDGED, IT IS HEREBY AGREED AS FOLLOWS: 1 DEFINITIONS / REPRESENTATIONS AND WARRANTIES 1.1 Definitions: All capitalized terms used in this Agreement, and not otherwise defined herein, shall have the meanings ascribed to them in the SPA. “Accelerated Payment” has the meaning set forth in Section 3.4.3. “Accelerated Payment Allocation
